Citation Nr: 1450681	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2008, the Board remanded the claim in order to obtain Social Security Administration records.  In October 2011, the Board remanded a second time for the RO to consider additional evidence submitted by the Veteran.  In September 2012, the Board denied the Veteran's claims.  The Veteran appealed his case to the U.S. Court of Appeals for Veterans Claims (Court), and in an April 2014 Memorandum Decision, it remanded the matter to the Board for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Court's April 2014 memorandum decision, the Veteran's VA opinion and IME opinion are inadequate.  Neither adequately addressed the Veteran's lay statements.  The VA opinion failed to account for the Veteran's allegations that his lumbar spine disability was caused by carrying heavy equipment and jumping from helicopters and was based, in part, on the examiner's statement that the Veteran injured his back fishing, which the Veteran denies.  The IME opinion "failed to specifically address the Veteran's lay testimony," and specifically stated that no evidence by the Veteran or his physicians indicated injuries sustained during active duty, when both the Veteran's lay statements and a September 2006 examination report noted that the Veteran reported sustaining back injuries in service.  Therefore, a new, adequate VA opinion is needed to determine whether the Veteran's lumbar spine disability is at least as likely as not related to service.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's lumbar spine disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's June 2007 and August 2007 statements regarding his medical history and the onset of his lumbar spine disability.  See Form 9 dated in August 2007. 

ii) The undated opinion and treatment records of Dr. S.B., the Veteran's neurosurgeon, regarding his lumbar spine disability and possible onset.

iii) The September 2006 examination report from Industrial Medicine Associates that discusses the Veteran's report of the onset of his back problems.

iv) The Veteran's service treatment records.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability began during active service or is related to any incident of service or if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



